UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6862


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NIGEL NICHOLAS DOUGLAS, a/k/a Junior,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:93-cr-00131-HCM-7)


Submitted:   November 17, 2011            Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nigel Nicholas Douglas, Appellant Pro Se.      Kevin Michael
Comstock, Robert Joseph Seidel, Jr., Assistant United States
Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nigel   Nicholas   Douglas    appeals    the   district   court’s

order dismissing what it construed as a duplicate of his initial

18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp. 2011) motion for

sentence modification.      We have reviewed the record and find no

reversible error.      Accordingly, we affirm the district court’s

order.      See United States v. Douglas, No. 2:93-cr-00131-HCM-7

(E.D. Va. May 24, 2011).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument    would   not     aid   the

decisional process.


                                                                      AFFIRMED




                                     2